Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol L. Gray Pizzuto appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Ac*182cordingly, we affirm for the reasons stated by the district court. Pizzuto v. Smith, No. 5:12-cv-00149-FPS-JES (N.D.W. Va. July 1, 2013 & May 22, 2014). We deny Pizzuto’s motion to file electronic media. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.